Citation Nr: 0626368	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-22 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota



THE ISSUE

Entitlement to a separate compensable evaluation for the 
service-connected tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from June 1980 to 
June 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the RO.  

As described in further detail hereinbelow, this case had 
recently been subject to a VA-wide stay on account of 
litigation regarding the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Smith v. Nicholson, 
19 Vet. App. 63, 75 (2005).  


FINDING OF FACT

The veteran experiences recurrent tinnitus, a disability 
which, under applicable VA regulations, is already assigned a 
single evaluation of 10 percent.  


CONCLUSION OF LAW

The claim for a separate 10 percent disability rating for the 
service-connected tinnitus is denied as a matter of law.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003); 
38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim.  

The veteran must also be notified to submit all evidence in 
his possession, what specific evidence he is to provide, and 
what evidence VA will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.  

In this case, and as the representative has correctly noted, 
the veteran has not received written notice which provides 
him with the notice contemplated under 38 U.S.C.A. § 5103(a) 
as to the issue on appeal.  

However, VA's Office of General Counsel has held that under 
38 U.S.C. § 5103(a), VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim for separate disability ratings for each ear for 
bilateral service-connected tinnitus.  See VAOPGCPREC 2-2004.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, that error is harmless since 
there is no evidence the error reasonably affects the 
fairness of the adjudication.  

The veteran, through his representative, asserts that he is 
entitled to a separate 10 percent disability rating for the 
service-connected tinnitus because he has tinnitus that 
involves both of his ears.  

Service connection for tinnitus was granted in April 2001; 
the RO assigned the veteran a single 10 percent evaluation 
for the tinnitus pursuant to 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  The evidence at the time showed his tinnitus was 
bilateral in nature.  

In a March 2003 statement, the veteran's representative 
argued that the veteran was entitled to assignment of a 
separate 10 percent rating for tinnitus in each ear under 
Diagnostic Code 6260.  

In April 2003, the RO specifically denied entitlement to 
separate compensable evaluations for the service-connected 
tinnitus.  

In statements on file, the representative asserts that 
38 C.F.R. § 4.25(b) required assignment of separate 10 
percent ratings for bilateral tinnitus in the veteran's case.  

In Smith v. Nicholson, 19 Vet. App. 63, 75 (2005), the Court 
held that, with regard to tinnitus, 38 C.F.R. § 4.25(b) 
allows for a separate evaluation for each service-connected 
disability arising from a single disease, unless otherwise 
provided.  

The Board notes that in VAOPGCPREC 2-2003, VA's Office of 
General Counsel held that Diagnostic Code 6260 (currently 
codified at 38 C.F.R. § 4.87), as in effect prior to June 10, 
1999, and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  

The opinion held that separate ratings for tinnitus for each 
ear may not be assigned under DC 6260 or any other diagnostic 
code.  

Diagnostic Code 6260 itself was revised, effective on June 
13, 2003, to provide that only a single 10 percent evaluation 
is to be assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2005).  

The case at hand had recently been subject to a VA-wide stay 
on account of litigation before the United States Court of 
Appeals for the Federal Circuit concerning the question of 
whether VA's regulations effective prior to June 2003 
required dual evaluations for bilateral tinnitus.  

On June 19, 2006, the Federal Circuit reversed the Court's 
decision in Smith, to the extent that the Court had held that 
Diagnostic Code 6260 required the assignment of dual 
evaluations for bilateral tinnitus.  

The Federal Circuit cited to the significance of VA's 
interpretation of its own regulations and concluded that the 
Court erred in not deferring to that interpretation, which in 
this case would limit the rating of tinnitus to a single 
evaluation regardless of whether the disability was 
unilateral or bilateral in nature.  Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  

The Federal Circuit also noted that there was no language in 
the applicable diagnostic criteria clearly indicating that 
dual evaluations were required.  Id.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
the service-connected tinnitus.  

Therefore, the claim for separate 10 percent ratings for each 
ear for the veteran's service-connected tinnitus must be 
denied under both the new and old versions of the regulation.  
As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).   




ORDER

The claim for a separate compensable evaluation for the 
service-connected tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


